 

MOODY NATIONAL REIT I, INC. 10-K [mnrti-10k_123115.htm]

 

Exhibit 10.57

 

 

 

 

 

 

 

 

 

 

 

MN FORT WORTH VENTURE, LLC

 

LIMITED LIABILITY COMPANY


OPERATING AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS



ARTICLE PAGE 1.    THE COMPANY 1 1.1 Formation 1 1.2 Name; Initial Place of
Business; Initial Registered Office and Initial Registered Agent 3 1.3 Purpose 3
1.4 Dissolution 3 1.5 Books, Records and Tax and Accounting Matters 4
2.    MEMBERS 5 2.1 Rights and Obligations of Members 5 2.2 Meetings 6 2.3
Capital Contributions 7 2.4 Loans 8 3.    MANAGEMENT 8 3.1 The Manager 8 3.2
Appointment of Manager as Attorney-In-Fact 11 4.    ALLOCATIONS AND
DISTRIBUTIONS 12 4.1 Allocations of Profit and Loss 12 4.2 Distributions 15
5.    TRANSFERS AND REDEMPTION RIGHTS 16 5.1 Transfer of Interests 16 5.2
Withdrawal 18 6.    CONTRIBUTION OF THE PROPERTY 19 6.1 Title 19 6.2
Contribution 19 6.3 Representations and Warranties Regarding Property 19 6.4
Indemnity 23 7.    DEFINITIONS AND MISCELLANEOUS 23 7.1 Definitions 23 7.2
Miscellaneous 29

 

 

 

 

MN FORT WORTH VENTURE, LLC
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (the “Agreement”) of MN Fort
Worth Venture, LLC, a Delaware limited liability company (the “Company”),
effective the ____ day of December, 2015, is made and entered into by the
Members of the Company. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in Section 7.1 hereof.

BACKGROUND

WHEREAS, the Company was formed as a limited liability company under the
Delaware Act pursuant to the Certificate filed with the Delaware Secretary of
State on August 18, 2015;

WHEREAS, Moody National Operating Partnership I, LP, a Delaware limited
partnership (“REIT Member”), and the Members set forth on Exhibit A hereto (each
a “Contributor Member” and collectively, the “Contributing Members”) desire to
enter into this Agreement to govern the operations of the Company;

WHEREAS, concurrently with the execution of this Agreement, each Contributor
Member hereby contributes such Contributor Member’s separate and undivided
percentage ownership interest, as a tenant-in-common with the other Contributing
Members, in the Property to the Company in exchange for the Class A Interests as
set forth on Exhibit A hereto;

WHEREAS, REIT Member has agreed to contribute capital to the Company of up to
$[3,461,306] in exchange for the Class B Interests as set forth on Exhibit A
hereto, and REIT Member may make additional contributions to the Company for
additional Class B Interests; and

WHEREAS, the Members intend that the Company be classified as a partnership for
federal and state income tax purposes.

THE AGREEMENT:

NOW, THEREFORE, the Members on behalf of themselves agree as follows:

1.  THE COMPANY

1.1

Formation. 

1.1.1

Formation; Statutory Compliance. The Company constitutes a limited liability
company formed pursuant to, and governed by, the Delaware Act and other
applicable laws of the State of Delaware. The Manager shall, when required, file
such amendments to, or restatements of, the Certificate, and such other
documents and instruments, in such public offices in the State of Delaware or
elsewhere as the Manager deems advisable to give effect to the provisions of
this Agreement and the Certificate, to respect the formation of and the conduct
of business by, the Company, and to preserve the character of the Company as a
limited liability company.



 1 

 

 

1.1.2

Investment Representations. Each Member, severally and not jointly, represents
and warrants as to the following:

(a)

The Member acknowledges that the Company will not register the issuance of the
Membership Interests under the federal Securities Act of 1933, as amended (the
“1933 Act”), or any state securities laws (the “State Acts”) in reliance upon
exemptions from registration contained in the 1933 Act and the State Acts, and
that the Company relies upon these exemptions, in part, because of the Member’s
representations, warranties, and agreements contained in this Agreement.

(b)

The Member is acquiring its Membership Interest for its own purpose, with the
intention of holding the Membership Interest for investment and with no present
intention of dividing or allowing others to participate in this investment or of
reselling or otherwise participating, directly or indirectly, in a distribution
of the Membership Interest; and it will not make any sale, transfer, or other
disposition of the Membership Interest without registration under the 1933 Act
and the State Acts unless an exemption from registration is available under the
1933 Act and the State Acts.

(c)

The Member is familiar with the business in which the Company is or will be
engaged, and based upon its knowledge and experience in financial and business
matters, it is familiar with the investments of the type that it is undertaking
to purchase; it is fully aware of the problems and risks involved in making an
investment of this type; and it is capable of evaluating the merits and risks of
this investment. The Member acknowledges that, prior to executing this
Agreement, it has had the opportunity to ask questions of and receive answers or
obtain additional information from a representative of the Manager concerning
the financial and other affairs of the Company, and, to the extent it believes
necessary in light of its knowledge of the Company’s affairs, it has asked these
questions and received satisfactory answers.

(d)

The investment that the Member is undertaking corresponds with the nature and
size of its present investments and net worth, and the Member can financially
bear the economic risk of this investment, including the ability to afford
holding the Membership Interest for an indefinite period or to afford a complete
loss of this investment.

(e)

The Member has not received any tax advice from the Manager or any of its
affiliates regarding the federal, state or other tax consequences of the
Member’s contribution of its interest in the Property to the Company or of the
ownership or disposition of a Membership Interest.



 2 

 

 

1.1.3.

Organizer Release. The Company hereby ratifies and adopts the acts and conduct
of the Company’s organizer in connection with the Company’s organization as acts
and conduct by and on behalf of the Company. The organizational and other
activities for which the organizer was responsible have been completed. The
organizer is hereby relieved of any further duties and responsibilities in that
regard, and the Company and the Members hereby indemnify and hold harmless the
organizer for any loss, liability or expense arising from its actions or conduct
in such capacity.

1.2

Name; Initial Place of Business; Initial Registered Office and Initial
Registered Agent.

The business of the Company is conducted under the name of “MN Fort Worth
Venture, LLC” or such other name as the Manager shall hereafter designate by
written notice to Members. The initial principal office and place of business of
the Company is 6363 Woodway Drive, Suite 110, Houston, Texas 77057. The initial
registered agent for service of process at the registered office of the Company
is c/o Corporation Service Company, 2711 Centerville Road, Suite 400 Wilmington,
Delaware 19808. The initial registered office of the Company is located at c/o
Corporation Service Company, 2711 Centerville Road, Suite 400 Wilmington,
Delaware 19808.

1.3

Purpose.

The purpose of the Company is to:

(a)

engage in any lawful activity;

(b)

exercise all powers necessary to or reasonably connected with the Company’s
business which may be legally exercised by limited liability companies under the
Delaware Act; and

(c)

engage in all activities necessary, customary, convenient, or incident to such
purpose.

1.4

Dissolution.

1.4.1

Events Causing Dissolution. The Company shall be dissolved and its affairs wound
up upon the earlier of the following to occur:

(a)

the written agreement of a Majority in Interest to dissolve the Company;

(b)

a decree of judicial dissolution; or

(c)

when required by law.



 3 

 

  

In accordance with Section 18-801(a)(4) of the Delaware Act, the Company shall
not dissolve upon an event of disassociation with respect to the last remaining
Member but instead the legal successor to such Member shall automatically become
a Member of the Company with all the rights appurtenant thereto.

1.4.2

Liquidation of Property and Application of Proceeds.

Upon the dissolution of the Company, the Manager will wind up the Company’s
affairs in accordance with the Delaware Act, and will be authorized to take any
and all actions contemplated by the Delaware Act as permissible, including,
without limitation:

(a)

prosecuting and defending suits, whether civil, criminal, or administrative;

(b)

settling and closing the Company’s business, causing the Company to prepare a
final financial statement in accordance with Section 1.5.3 hereof, and making
adjustments among Members with respect to distributions under Article 4 based
upon such financial statement;

(c)

liquidating and reducing to cash the Company Property as promptly as is
consistent with obtaining its fair value;

(d)

discharging or making reasonable provision for the Company’s liabilities; and

(e)

distributing the proceeds of liquidation and any undisposed Company Property to
the Members in accordance with Section 4.2.2.

1.5

Books, Records and Tax and Accounting Matters.

1.5.1

Availability. At all times during the existence of the Company, the Manager must
keep or cause to be kept complete and accurate books and records appropriate and
adequate for the Company’s business. Such books and records, whether financial,
operational or otherwise and including a copy of this Agreement, any amendments
to it, and a record of ownership by the Members of Membership Interests, must at
all times be maintained at the principal place of business of the Company. Any
Member or such Member’s duly authorized representative has the right upon
reasonable notice to the Company and during normal business hours, for any
purpose reasonably related to such Member’s Membership Interest, to inspect and
copy from such books and documents during normal business hours. Notwithstanding
the foregoing, the Manager may establish reasonable conditions governing the
provision of such information, including, without limitation, ensuring
confidential treatment of Company information and the time, location and expense
of providing such information.



 4 

 

 

1.5.2

Tax and Accounting Decisions. All decisions as to tax and accounting matters,
except as this Agreement specifically provides to the contrary, are made by the
Manager. Each of the Members shall supply to the Company the information
necessary to give effect properly to any tax election made by the Company under
this Section 1.5.2.

1.5.3

Reports. Within ninety (90) days after the end of each fiscal year, or such
other times as determined by the Manager, the Manager shall cause to be
delivered to all Members a profit and loss statement for, and a balance sheet as
of the end of, such year or other period and the related notes, if any, together
with any report thereon prepared and delivered by the Company.

1.5.4

Tax Returns. The Manager shall cause the Company to prepare all federal, state,
municipal and other tax returns that the Company is required to file, and file
with the appropriate taxing authorities all returns required to be filed by the
Company in a manner required for the Company to be in compliance with any law
governing the timely filing of such returns.

1.5.5

Taxable and Fiscal Year. The Company’s taxable and fiscal years are the calendar
year.

1.5.6

Depositories. The Manager shall maintain or cause to be maintained one or more
accounts for the Company in such depositories as the Manager shall select. All
receipts of the Company from whatever source received shall be deposited to such
accounts, all expenses of the Company shall be paid from such accounts, and no
funds not belonging to the Company shall be deposited to such accounts. All
amounts so deposited shall be received, held and disbursed by a Person or
Persons designated by the Manager only for the purposes authorized by this
Agreement.

2.   MEMBERS

2.1

Rights and Obligations of Members.

2.1.1

Limitation on Members’ Liabilities. Each Member’s liability shall be limited as
set forth in this Agreement and the Delaware Act and other applicable law.
Notwithstanding the provisions of this Agreement, failure by the Members to
follow the formalities relating to the conduct of the Company’s affairs set
forth herein shall not be a ground for imposing personal liability on a Member
of the Company.

2.1.2

Priority and Return of Capital. Except as otherwise specifically set forth in
this Agreement, no Member or Economic Interest Owner shall have the right to
demand or receive property other than cash in return for a Capital Contribution
or as a distribution pursuant to Article 4; nor shall such Member or Economic
Interest Owner have priority over any other Member or Economic Interest Owner,
either as to the return of Capital Contributions or as to any distributions
pursuant to Article 4, except as otherwise specifically set forth in this
Agreement.



 5 

 

 

2.2

Meetings.

2.2.1

Meetings. Meetings of Members will be called by the Manager whenever the Manager
deems necessary or when requested in writing to do so by a Majority in Interest.
Any such meetings shall be held at the principal place of business of the
Company, or at such other location as determined by the Manager, or may be held
by means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other.

2.2.2

Quorum. Members holding a Majority in Interest, represented in person or by
proxy, constitute a quorum at any meeting of Members. In the absence of a quorum
at any such meeting, a majority of the Class B Interests so represented may
adjourn the meeting from time to time for a period not to exceed sixty (60) days
without further notice. However, if at the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting must be given
to each Member of record entitled to vote at the meeting. At such adjourned
meeting at which a quorum is present or represented, any business may be
transacted which might have been transacted at the meeting as originally
noticed. Members present at a duly organized meeting may continue to transact
business until adjournment, notwithstanding the withdrawal during such meeting
of Members whose absence would cause less than a quorum to be present.

2.2.3

Manner of Acting. If a quorum is present, the affirmative vote of a Majority in
Interest is the act of the Members, except as expressly provided by this
Agreement.

2.2.4

Proxies. At all meetings of Members, a Member may vote in person or by proxy. A
Member may appoint a proxy by executing a writing which authorizes another
Person or Persons to vote or otherwise act on the Member’s behalf. Such writing
must be filed with the Manager before or at the time of the meeting. No
appointment of proxy is valid after eleven months from the date of its
execution, unless otherwise provided in the appointment writing.

2.2.5

Action by Members Without a Meeting. Action required or permitted to be taken at
a meeting of Members may be taken without a meeting if the action is taken by
persons who would be entitled to vote not less than the minimum number of votes
that would be necessary to authorize or take the action. The action must be
evidenced by one or more written consents describing the action taken, signed by
the Members entitled to take such action and delivered to the Company for
inclusion in its records. Action taken under this Section 2.2.5 is effective
when the Members required to approve such action have signed the consent, unless
the consent specifies a different effective date. The record date for
determining Members entitled to take action without a meeting is the date the
first Member signs a written consent. If action is taken by written consent by
less than all the Members entitled to vote on the action, all Members entitled
to vote who did not participate in taking the action shall be given notice of
the action taken within ten (10) days of the action being taken; provided,
however, failure to give such notice shall not invalidate the action so taken.



 6 

 

 

2.2.6

Notice. The Manager must provide each Member with at least two (2) days’ notice
of a meeting of the Members in accordance with Section 7.2.1. The notice must
contain the date, time and place of such meeting. Unless otherwise required by
the Delaware Act, the notice need not state the purpose or purposes of the
meeting. Information as to how a Member can participate by telephone shall be
provided by the Manager promptly upon request.

2.2.7

Waiver of Notice. A Member may waive any notice required by the Delaware Act,
the Certificate or this Agreement before or after the date and time of the
meeting or event for which notice is required or before or after the date and
time stated in the notice. The waiver must be in writing, be signed by the
Member entitled to the notice and be delivered to the Company for inclusion in
its records. A Member’s attendance at a meeting waives objection to lack of
notice or defective notice of the meeting, unless the Member at the beginning of
the meeting objects to holding the meeting or transacting business at the
meeting.

2.2.8

Voting Rights. Except as expressly stated in this Agreement or otherwise
required by applicable law, the Class A Interests shall have no voting or
consent rights and shall have no right to attend or participate in any meeting
of the Members unless otherwise determined by the Manager in its sole
discretion.

2.3

Capital Contributions.

2.3.1

Initial Capital Contribution.

(a) Contribution by Contributor Members. Concurrently with its execution of this
Agreement, each Contributor Member shall contribute its tenant-in-common
interest in the Property to the Company in exchange for the Class A Interests as
set forth on Exhibit A hereto. The total amount of all of the Contributor
Members’ Initial Capital Contributions shall be valued at $1,000 (such adjusted
amount being the “Contributor Member Value”) as set forth on Exhibit A.

(b) Contribution by REIT Member. Concurrently with its execution of this
Agreement, REIT Member shall contribute cash or other immediately available
funds in the amount of $100 (the “REIT Member Initial Capital Contribution”) as
its Initial Capital Contribution to the Company in exchange for the Class B
Interests as set forth on Exhibit A hereto.

2.3.2

Additional REIT Member Contributions. The REIT Member hereby agrees to pay the
costs, fees and capital reserve requirements associated with the transfer of the
Property to the Company, estimated to include a loan assumption fee of
approximately $35,891, a franchise property improvement plan of approximately
$2,688,795, debt service reserves of approximately $95,385, payment of real
estate taxes and outstanding accounts payable of an estimated $190,000, and
approximately $451,235 in other closing costs, including a disposition fee of
$251,235 to Moody National Realty Company, L.P., all of which shall be deemed to
be a Capital Contribution by the REIT Member to the Company in exchange for
additional Class B Interests.



 7 

 

 

2.3.3

Other Matters.

(a)

Except as otherwise provided in this Agreement, no Member may demand or receive
a return of Capital Contributions. No Member has the right to receive property
other than cash except as specifically provided in this Agreement. No Member is
entitled to interest on any Capital Contribution.

(b)

The Manager has no personal liability for the repayment of any Capital
Contribution of any Member.

2.3.4

Negative Capital Accounts. No Member is obligated to restore a negative balance
in such Member’s Capital Account.

2.4

Loans.

2.4.1

Loans to the Company. The Members may lend money to the Company as approved by
the Manager. If a Member lends money to the Company pursuant to this Section
2.4.1, the amount of any such loan is not an increase in the Member’s Capital
Contribution or Membership Interest, nor does it entitle the Member to any
increase in the share of distributions of the Company, nor subject the Member to
any greater proportion of the Losses that the Company may sustain. The amount of
any such loan shall be a debt due from the Company to the Member, at such rates
and on such terms as determined reasonably by the Manager.

2.4.2

Other Loans. If the Manager determines that funds are reasonably necessary for
conducting the business of the Company, the Manager is authorized (but not
obligated) to borrow the needed funds on the Company’s behalf on commercially
reasonable terms existing at the time of the borrowing, and all or any portion
of the Company’s assets may be pledged or conveyed as security for the
indebtedness.

3.   MANAGEMENT

3.1

The Manager. 

3.1.1

Management and Authority. The business and affairs of the Company shall be
managed by one or more Managers (each, a “Manager” and collectively the
“Managers”). Except with respect to matters where the approval of the Members is
expressly required pursuant to this Agreement, or by nonwaivable provisions of
applicable law, the Manager has, to the full extent permitted by the Delaware
Act, sole, exclusive, full and complete authority, power and discretion to
manage and control the business, affairs and properties of the Company, to make
all decisions regarding those matters and to perform any and all other acts or
activities customary or incident to the management of the Company’s business,
including, without limitation, the right and power to appoint individuals to
serve as officers of the Company and to delegate authority to such officers. The
signature of any one or more officers of the Manager on any document or
instrument purporting to bind the Company shall constitute conclusive evidence
as to third parties of the authority of such person to execute such document or
instrument on behalf of the Company and thereby so bind the Company. The initial
officers of the Company are set forth on Exhibit D attached hereto.



 8 

 

 

3.1.2

Number, Tenure and Qualifications. The Company shall initially have one (1)
Manager, which shall be REIT Member. The number of Managers may be increased or
decreased by the REIT Member. A Manager holds office until the Manager resigns
or in the case of a natural person, dies or becomes permanently disabled. .

3.1.3

Quorum and Voting of Managers. If there is more than one Manager, meetings of
the Managers will be held from time to time at such times and at such places as
the Managers determine. Meetings may be held by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other. Notice of the time and place of the meeting
must be given in accordance with Section 7.2.1 at least two days prior to the
meeting. Each Manager has one vote. If there is more than one Manager, a
majority of the Managers constitute a quorum for the transaction of business of
the Managers, and an affirmative vote of a majority of the Managers is necessary
to decide any matter arising in connection with the business and affairs of the
Company. If there is only one Manager, no meeting is necessary for the
transaction of business and the sole Manager shall take such action as the
Manager deems appropriate, subject to the terms of this Agreement and applicable
law.

3.1.4

Waiver of Notice. A Manager may waive any notice required by the Delaware Act,
the Certificate or this Agreement before or after the date and time of the
meeting or event for which notice is required or before or after the date and
time stated in the notice. The waiver must be in writing, be signed by the
Manager entitled to the notice and be delivered to the Company for inclusion in
its records. A Manager’s attendance at a meeting waives objection to lack of
notice or defective notice of the meeting, unless the Manager at the beginning
of the meeting objects to holding the meeting or transacting business at the
meeting.

3.1.5

Action by Managers Without a Meeting. Action required or permitted to be taken
at a meeting of Managers may be taken without a meeting if the action is taken
by Managers who would be entitled to vote not less than the minimum number of
votes that would be necessary to authorize or take the action. The action must
be evidenced by one or more written consents describing the action taken, signed
by the Managers entitled to take such action and delivered to the Company for
inclusion in its records. Action taken under this Section 3.1.5 is effective
when the Managers required to approve such action have signed the consent,
unless the consent specifies a different effective date. The record date for
determining Managers entitled to take action without a meeting is the date the
first Manager signs a written consent.



 9 

 

 

3.1.6

Duties and Obligations of Manager and Tax Matters Person.

(a)

The Manager must take all actions necessary or appropriate (i) for the
continuation of the Company’s valid existence as a limited liability company
under the laws of the State of Delaware and of each other jurisdiction in which
such existence is necessary to protect the limited liability of the Members or
to enable the Company to conduct the business in which it is engaged and
(ii) for the accomplishment of the Company’s purposes.

(b)

The Manager must devote to the Company such time as may be necessary for the
proper performance of all of its duties under this Agreement, but the Manager is
not required to devote full time to the performance of such duties and may have
other business interests or engage in other business activities. Neither the
Company nor any Member has any right, by virtue of this Agreement, to share or
participate in such other investments or activities of the Manager. The Manager
will not incur any liability to the Company or to any Member as a result of
engaging in any other business or venture.

(c)

The Tax Matters Person shall have the rights and responsibilities provided under
the Code to a “tax matters partner” as defined in Code Section 6231(a)(7). The
Tax Matters Person is entitled to reimbursement by the Company for all expenses
reasonably incurred by the Tax Matters Person in representing the Company in any
administrative or judicial proceeding relating to the tax treatment of Company
items.

3.1.7

Restrictions on Authority of Manager. Without the consent of all of the Members,
the Manager has no authority to:

(a)

do any act in contravention of this Agreement;

(b)

possess Company assets, or assign rights in specific Company assets, for other
than a Company purpose; or

(c)

knowingly perform any act that would subject any Member to liability for the
obligations of the Company in any jurisdiction.

3.1.8

Exculpation; Indemnification.

(a)

To the fullest extent permitted by applicable law, and except as otherwise
provided in this Agreement, no Member or Manager shall be liable to the Company
or to any Member or Manager provided such Member or Manager acts in accordance
with its duties and responsibilities hereunder and provided its acts or
omissions are taken in good faith and within the scope of authority granted or
reserved to such Member or Manager under this Agreement, and do not constitute
fraud, gross negligence, or willful misconduct.



 10 

 

 

(b)

To the fullest extent permitted by applicable law, each Member and Manager shall
be indemnified, defended and held harmless by the Company from and against any
and all expenses (including reasonable attorneys’ fees), losses, damages,
liabilities, charges and claims of any kind or nature whatsoever, incurred by
such Member or Manager in its capacity as a Member or Manager, arising out of or
incidental to any act performed or omitted to be performed by such Member or
Manager provided such Member or Manager acts in accordance with its duties and
responsibilities hereunder and provided its acts or omissions are taken in good
faith and within the scope of authority granted or reserved to such Member or
Manager under this Agreement, and do not constitute fraud, gross negligence, or
willful misconduct or a breach of this Agreement.

3.1.9

Resignation. A Manager may resign at any time by giving written notice to the
Members. The resignation of a Manager takes effect upon receipt of such notice
or at such later time as is specified in such notice, and, unless otherwise
specified in such notice, the acceptance of such resignation is not necessary to
make it effective. The resignation of a Manager does not affect the Manager’s
rights as a Member and does not constitute a withdrawal of a Member.

3.1.10

Vacancies. Any vacancy of the Manager or Tax Matters Person occurring for any
reason will be filled by the affirmative vote of a Majority in Interest. The
Manager or Tax Matters Person elected to fill a vacancy shall hold office until
such Manager’s or Tax Matters Person’s resignation or removal, or, in the case
of a natural person, until such Manager or Tax Matters Person is deceased or has
become permanently disabled.

3.2

Appointment of Manager as Attorney-In-Fact.

3.2.1

Manager As Attorneys-in-Fact. Each Member irrevocably constitutes and appoints
the Manager as such Member’s true and lawful attorney and agent, with full power
and authority in such Member’s name, place and stead, to execute, acknowledge,
deliver, file and record in the appropriate public offices all certificates or
other instruments (including without limitation counterparts of this Agreement)
which the Manager deems appropriate to qualify or continue the Company as a
limited liability company in the jurisdictions in which the Company conducts
business, including amendments to this Agreement necessary to correct
scriveners’ errors.

3.2.2

Survival of Appointment. The appointment by all Members of the Manager as
attorney-in-fact is deemed to be a power coupled with an interest, in
recognition of the fact that each of the Members will be relying upon the
Manager to act as contemplated by this Agreement in any filing and other action
by the Manager on behalf of the Company, and such power shall survive the death
or incapacity of any Person hereby giving such power and the Transfer by a
Member of all or part of a Membership Interest. The foregoing power of attorney
of a transferor Member will survive such Transfer only until such time as the
transferee shall have been admitted to the Company as a Member and all required
documents and instruments have been duly executed, filed and recorded to effect
such substitution. Any Person dealing with the Company may conclusively presume
and rely upon the fact that any such instrument executed by such agent and
attorney-in-fact is authorized, regular and binding without further inquiry.



 11 

 

 

4.   ALLOCATIONS AND DISTRIBUTIONS

4.1

Allocations of Profit and Loss.

4.1.1

Profits and Losses. After giving effect to the special allocations in Section
4.1.2, any Profits or Losses recognized by the Company in any Allocation Year
shall be allocated among the Members such that the ending Capital Account of
each Member, immediately after giving effect to such allocations, is, as nearly
as possible, equal to the difference between (a) the amount of the distributions
that would be made to such Member pursuant to Section 4.2.2 if (i) the Company
were dissolved and terminated at the end of the fiscal year, (ii) its affairs
were wound up and each asset on hand at the end of the fiscal year were sold for
cash equal to its Gross Asset Value, (iii) all liabilities of the Company were
satisfied (limited with respect to each nonrecourse liability to the fair market
value of the assets securing such liability); and (iv) the net assets of the
Company were distributed to the Members in accordance with Section 4.2 and (b)
such Member’s share of Company Minimum Gain and such Member’s share of Member
Nonrecourse Debt Minimum Gain.

4.1.2

Special Allocation Rules.

(a)

Minimum Gain Chargeback. Except as otherwise provided in Regulations Section
1.704-2(f), notwithstanding any other provision of this Article 4, if there is a
net decrease in Company Minimum Gain during any Allocation Year, each Member
shall be specially allocated items of Company income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 4.1.2(a) is intended to comply
with the minimum gain chargeback requirement in Regulations Section 1.704-2(f)
and shall be interpreted consistently therewith.

(b)

Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article 4, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any Allocation Year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such Allocation Year (and, if necessary, subsequent Allocation Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 4.1.2(b) is intended to
comply with the minimum gain chargeback requirement in Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.



 12 

 

 

(c)

Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or Section
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Member as quickly as possible, provided that an allocation pursuant to this
Section 4.1.2(c) shall be made only if and to the extent that the Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 4 have been tentatively made as if this Section 4.1.2(c)
were not in the Agreement.

(d)

Gross Income Allocation. In the event any Member has a deficit Capital Account
at the end of any Allocation Year that is in excess of the sum of (i) the amount
such Member is obligated to restore pursuant to any provision of this Agreement
and (ii) the amount such Member is deemed to be obligated to restore pursuant to
the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), each such Member shall be specially allocated items of income and
gain in the amount of such excess as quickly as possible; provided that an
allocation pursuant to this Section 4.1.2(d) shall be made only if and to the
extent that such Member would have a deficit Capital Account in excess of such
sum after all other allocations provided for in this Article 4 have been made as
if Section 4.1.2(c) and this Section 4.1.2(d) were not in the Agreement.

(e)

Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall be
specially allocated 60% to the Class B Holder and 40% to the Class A Holders in
proportion to their respective Membership Interests.

(f)

Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(g)

Section 754 Adjustments. To the extent an adjustment to the adjusted tax basis
of any Company asset, pursuant to Code Section 734(b) or Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.



 13 

 

 

4.1.3

Curative Allocations. The allocations set forth in Section 4.1.2 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss, or deduction pursuant to this Section 4.1.3. Notwithstanding any other
provision of this Article 4 (other than the Regulatory Allocations), the Manager
shall make such offsetting special allocations of Company income, gain, loss, or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement. In exercising
its discretion under this Section 4.1.3, the Manager shall take into account
future Regulatory Allocations under Sections 4.1.2(a) and 4.1.2(b) that,
although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 4.1.2(e) and 4.1.2(f).

4.1.4

Other Allocation Rules.

(a) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Manager
using any permissible method under Code Section 706 and the Regulations
thereunder.

(b) The Members are aware of the income tax consequences of the allocations made
by this Article 4 and hereby agree to be bound by the provisions of this Article
4 in reporting their shares of Company income and loss for income tax purposes.

(c) Any “excess nonrecourse liability” of the Company, within the meaning of
Regulations Section 1.752-3(a)(3), shall be allocated first among the Members in
proportion to and to the extent of the amount of built-in gain that is allocable
to each Member on Code Section 704(c) property or property for which reverse
Code Section 704(c) allocations are applicable where such property is subject to
the nonrecourse liability to the extent that such built-in gain exceeds the gain
described in Regulations Section 1.752-3(a)(2) with respect to such property.
The amount of any excess nonrecourse liabilities not allocated pursuant to the
preceding sentence shall be allocated in accordance with the Members’ interests
in Company profits. Solely for purposes of this Section 4.1.4(c), the Members’
interests in Company profits shall be 60% to the Class B Holder and 40% to the
Class A Holders in proportion to their Membership Interests.



 14 

 

 

4.1.5

Tax Allocations; Code Section 704(c). Except as otherwise provided in this
Section 4.1.5, each item of income, gain, loss and deduction of the Company for
federal income tax purposes shall be allocated among the Members in the same
manner as such items are allocated for book purposes under this Article 4. In
accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss, and deduction with respect to any Property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such Property to the Company for federal income tax purposes and its initial
Gross Asset Value (computed in accordance with the definition of Gross Asset
Value) using such allocation method chosen by the Managers to be used pursuant
to the Regulations under Section 704(c).

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
subparagraph (b) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss, and deduction with respect to such asset shall take
account of any variation between the adjusted basis of such asset for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder.

Any elections or other decisions relating to such allocations shall be made by
the Manager in any manner that reasonably reflects the purpose and intention of
this Agreement, provided that any items of loss or deduction attributable to
property contributed by a Member shall, to the extent of an amount equal to the
excess of (A) the federal income tax basis of such property at the time of its
contribution over (B) the Gross Asset Value of such property at such time, be
allocated in its entirety to the such contributing Member and the tax basis of
such property for purposes of computing the amounts of all items allocated to
any other Member (including a transferee of the Contributing Member) shall be
equal to its Gross Asset Value upon its contribution to the Company. Allocations
pursuant to this Section 4.1.5 are solely for purposes of federal, state, and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Profits, Losses, other
items, or distributions pursuant to any provision of this Agreement.

4.2

Distributions.

4.2.1

Quarterly Tax Distribution. Except as provided in Section 1.4, the Company must
make distributions out of Distributable Cash quarterly (within 30 days of the
end of the quarter) to the Members in an amount reasonably estimated by the
Manager to be at least sufficient to (i) enable the Members to pay federal,
state and local income taxes, including estimated taxes, attributable to their
Membership Interests based on each Member’s relative share of the Company’s
taxable income for the period and (ii) enable REIT Member (or its affiliate) to
avoid taxes under Sections 857 or 4981 of the Code. Any such tax distribution
shall be treated as an advance against any distribution to be made under Section
4.2.2.



 15 

 

 

4.2.2

General Distributions. Distributable Cash shall be distributed to the Members at
such times as the Manager shall determine, in its sole discretion, as follows:

(a)

First, 100% to the Class B Holder until the Class B Holder has received cash
distributions equal to a 12% per annum, cumulative, non-compounded return on its
unreturned Capital Contributions (the “Preferred Return”);

(b)

Second, 100% to the Class B Holder until the Class B Holder has received 100% of
its unreturned Capital Contributions; and

(c)

Third, 100% to the Class A Holders until the Class A Holders have received 100%
of their unreturned Capital Contributions ($1,000); and

(d)

Fourth, 50% to the Class B Holder and 50% to the Class A Holders in accordance
with such Class A Holders’ respective Membership Interests.

4.2.3

Distribution Among Members. If any Membership Interest is sold, assigned or
transferred during any accounting period, all distributions on or before the
date of such Transfer will be made to the transferor, and all distributions
after such date will be made to the transferee.

4.2.4

Amounts Withheld. All amounts withheld pursuant to the Code or any provision of
any state or local tax law with respect to any payment or distribution to
Members will be treated as amounts distributed to Members pursuant to this
Section 4.2 for all purposes of this Agreement.

4.2.5

Limitation Upon Distributions. No distribution shall be made to Members if
prohibited by the Delaware Act.

5.   TRANSFERS AND REDEMPTION RIGHTS

5.1

Transfer of Interests.

5.1.1

Restriction on Transfers. Except as otherwise permitted by this Agreement, no
Member may Transfer all or any portion of such Member’s Membership Interest.

5.1.2

Permitted Transfers.

(a)

A Member may Transfer all or part of its Membership Interest only with the prior
written consent of the Manager.

(b)

Other than with respect to a Prohibited Transfer described in Section 5.13, a
Member may Transfer all or part of its Membership Interest to another Member of
the Company at any time upon notice to the Manager.



 16 

 

 

5.1.3

Prohibited Transfers.

(a)

Preserve Partnership Tax Status. No Member shall be permitted to Transfer any
portion of its Membership Interest in the Company or take any other action that,
in the judgment of the Manager, would materially increase the risk that the
Company would be treated as a “publicly traded partnership” within the meaning
of Code Section 7704 or to be classified as a corporation within the meaning of
Code Section 7701(a).

(b)

Technical Tax Terminations. No Member shall be permitted to Transfer all or any
portion of its Membership Interest in the Company or to take any other action
that would result in a termination of the Company within the meaning of Section
708(b)(1)(B) of the Code, without the approval of the Manager.

(c)

Transfers that Trigger Tax Withholding. Unless arrangements concerning
withholding are approved by the Manager (if such withholding is required of the
Company), no Member shall be permitted to Transfer all or any portion of its
Membership Interest in the Company to any Person, unless such Person is a United
States Person as defined in Section 7701(a)(30) of the Code and is not subject
to withholding of any federal tax.

(d)

ERISA Limitations. No Member shall be permitted to Transfer all or any portion
of its Membership Interest in the Companyif such Transfer will cause the assets
of the Company to be deemed “plan assets” under ERISA or the Code, or result in
any “prohibited transaction” under ERISA or the Code.

(e)

Effect of Prohibited Transfers. Any purported Transfer of a Membership Interest
that is not a Permitted Transfer shall be null and void and of no effect
whatsoever; provided, however, if the Company is required by law to recognize a
Transfer that is not a Permitted Transfer, the interest transferred is strictly
limited to the transferor’s Economic Interest with respect to the transferred
Membership Interest, and any allocations and distributions of such Economic
Interest Owner may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations, or liabilities for
damages that the transferor or transferee of such interest may have to the
Company.

(f)

Indemnification for Prohibited Transfers. In the case of a Transfer or attempted
Transfer of a Membership Interest that is not a Permitted Transfer, the parties
engaging or attempting to engage in such Transfer must indemnify and hold
harmless the Company and the other Members from all cost, liability, and damage
that any of such indemnified Persons may incur (including, without limitation,
incremental tax liability and lawyers’ fees and expenses) as a result of such
Transfer or attempted Transfer and efforts to enforce this Agreement, including
without limitation this Section 5.1.3.

5.1.4

Rights of Unadmitted Assignees. A Person who acquires one or more Membership
Interests but who is not admitted as a substituted Member pursuant to Section
5.1.5 is entitled only to become an Economic Interest Owner, with a right to
allocations and distributions with respect to such interests in accordance with
this Agreement, but has no right to any information or accounting of the affairs
of the Company, is not entitled to inspect the books or records of the Company,
and does not have any of the voting rights, rights to participate in the
management of the Company or other rights of a Member under the Delaware Act or
this Agreement.



 17 

 

 

5.1.5

Admission of Interest Holders as Members. Subject to the other provisions of
this Section 5.1, a transferee of a Membership Interest may be admitted to the
Company as a substituted Member only upon satisfaction of the following
conditions:

(a)

The Membership Interest with respect to which the transferee is being admitted
was acquired by means of a Permitted Transfer as set forth in Section 5.1.2;

(b)

The transferee becomes a party to this Agreement as a Member and executes such
documents and instruments as the Manager deems necessary or appropriate to
confirm such transferee as a Member and such transferee’s agreement to be bound
by the terms and conditions of this Agreement;

(c)

The transferee pays or reimburses the Company for all reasonable legal, filing,
and publication costs that the Company incurs in connection with the admission
of the transferee as a Member with respect to the transferred Membership
Interests;

(d)

If the transferee is not a sui juris human being, the transferee provides the
Company with evidence satisfactory to counsel for the Company of the authority
of the transferee to become a Member and to be bound by the terms and conditions
of this Agreement; and

(e)

The Manager consents to the admission of the transferee as a new Member.

5.2

Withdrawal.

5.2.1

Withdrawal. Except as otherwise provided in this Agreement, a Member may not
withdraw from the Company unless the withdrawal is consented to by the Manager.
Any other voluntary withdrawal constitutes a breach of this Agreement for which
the Company and other Members have the remedies provided under applicable law
(including damages for breach of this Agreement and forfeiture of the
withdrawing Member’s interest in the Company’s goodwill), but will nonetheless
be effective after three months’ written notice delivered to the other Members.
In the event a Member withdraws, whether with or without consent, the
withdrawing Member is not entitled to receive the fair value of his, her or its
Membership Interest, except as, and to the extent approved by, the Manager. Any
prohibited Transfer of Membership Interests, including Transfers required by law
to be recognized in contravention of Section 5.1 of this Agreement, shall be
treated as a deemed withdrawal of the transferring Member in violation of this
Agreement. Such a transferor shall cease to be a Member of the Company.



 18 

 

 

6.   CONTRIBUTION OF THE PROPERTY

6.1

Title.

On the date hereof, each Contributor Member shall convey, transfer, grant and
set over to the Company good, indefeasible, fee simple title to such Contributor
Member’s separate and undivided percentage ownership, as a tenant-in-common, in
the Property, free and clear of all liens, rights to liens, mortgages,
encroachments, leases, adverse matters or defects of survey and other
encumbrances whatsoever, except as set forth on Exhibit C attached hereto (the
“Permitted Title Exceptions”). Such title shall be insurable by a major national
title insurance company on its standard form of owner’s policy at its standard
rate with exception only to the Permitted Title Exceptions and all standard
exceptions being removed or deleted.

6.2

Contribution. The contribution of the Property to the Company shall be
effectuated by the delivery of the following items by or on behalf of each
Contributing Member (collectively, the “Transaction Documents”):

(a)

Deed conveying good, indefeasible fee simple title to the Property, together
with any state transfer form required for recordation of such deed.

(b)

Investor Questionnaire of each Contributing Member;

(c)

Affidavits, together with such other statements and instruments as may be
reasonably required by the title insurance company insuring the title to the
Property in order for said title insurance company to issue the Company’s title
insurance policy without exception to any liens (other than any that are
Permitted Title Exceptions), unfiled easements or other standard exceptions set
forth in the standard title insurance policy form.

(d)

A certification that such Contributor Member is not a foreign person complying
with the requirements of Regulations Section 1.1445.2(a)(2).

(e)

Termination of Tenants in Common Agreement.

(f)

Termination of Master Lease.

(g)

Consent of Sole Member of each Contributing Member.

(h)

Mutual Release Agreement.

(i)

All other documents reasonably necessary or appropriate to complete the
contribution contemplated by this Agreement.

6.3

Representations and Warranties Regarding Property. Each Contributor Member
hereby represents, warrants and covenants to the Manager and the Company that
the following matters are true as of the date hereof.



 19 

 

 

(a)

Authority. If Contributor Member is a business entity (and not an natural
person), Contributor Member is either a limited liability company, a limited
partnership, a corporation, trust or other entity, as applicable, duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation. If Contributor Member is a natural person (and not a business
entity), Contributor Member is of legal age and is legally competent to execute
and deliver this Agreement. Contributor Member has all requisite power, legal
right and authority to execute, deliver and perform this Agreement and the
Transaction Documents to which it is a party and consummate the transactions
contemplated in connection with this Agreement. The execution, delivery and
performance by Contributor Member of this Agreement and the other Transaction
Documents to which it is a party and the consummation by Contributor Member of
the transactions contemplated by this Agreement and the Transaction Documents to
which it is or will become a party are within Contributor Member’s power and
authority. Assuming the due authorization, execution and delivery by each of the
other parties hereto and thereto, this Agreement constitutes, and when executed
and delivered, the Transaction Documents will constitute, legal, valid and
binding agreements of Contributor Member, enforceable in accordance with their
respective terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity.

(b)

No Violation. The execution, delivery and performance by Contributor Member of
this Agreement and the other Transaction Documents to which Contributor Member
is a party, does not, and the consummation of the transactions contemplated by
this Agreement or such Transaction Documents will not (i) conflict with or
violate any provision of the organizational documents of Contributor Member; or
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, modification or acceleration) under, or result in a
forfeiture, impairment or acceleration of rights or obligations under, any
permit or any contract to which Contributor Member is a party or any of its
respective assets are bound, except for such violations, breaches, defaults,
forfeitures, impairments or acceleration of rights or obligations as would not
reasonably be expected to impair in any material respect the ability of the
Contributor Member to perform its obligations under this Agreement or the
Transaction Documents.

(c)

No Consent. No filing, approval, consent, license, permit, order or
authorization of, or registration, declaration or notice with, any governmental
entity or any other Person or entity is required for or in connection with the
execution and delivery of this Agreement or the other Transaction Documents by
Contributor Member or the consummation of the transactions contemplated in
connection with this Agreement or the other Transaction Documents, except for
(i) such consents already obtained by the Contributor Member and (ii) such
filings, approvals, consents, registrations, declarations or notices that, if
not made, obtained or given, would not result in, or reasonably be expected to
result in, individually or in the aggregate, any material liability of the
Contributor Member.



 20 

 

 

(d)

Non-foreign Person. Contributor Member is not a “foreign person” as that term is
defined in Section 1445(f) of the Code.

(e)

Title. Contributor Member has a separate and undivided percentage ownership
interest, as a tenant-in-common with the other Contributing Members, in the
Property. There are no judgments, decrees, or orders against Contributor Member
that would prohibit the transfer of such tenant-in-common interest to the
Company.

(f)

No Prior Transfers. Contributor Member has not Transferred, by sale, assignment
or otherwise, to any person, partnership, corporation or other entity, all or
any portion of any right, title or interest which Contributor Member may have in
and to the Property, except as disclosed by the Permitted Title Exceptions.

(g) No Litigation. To Contributor Member’s knowledge, there (i) is no actual or
threatened, suit, action or legal, administrative, arbitration or other
proceeding or governmental investigation involving or affecting the Property
that would have a material adverse effect on the Company or the Property, and
(ii) there are no judgments, decrees, or orders against the Property.

(h)

Notice of Violations. To Contributor Member’s knowledge, the Company has not
(i) received notice of any outstanding and uncured violations, past or present,
of any governmental regulations, or (ii) violated, in any material respect, any
governmental regulations relating to Hazardous Materials. The term “Hazardous
Materials” as used herein shall mean all materials or substances (including,
without limitation, asbestos) which are included or regulated by any
Environmental Law (as defined below).

(i)

Utilities. To Contributor Member’s knowledge, all utility services necessary and
reasonably sufficient for the occupancy and use of the Property, including
telephone services, gas, electric power, storm sewers, sanitary sewer and water
facilities, are available to the Property, adequate to serve the Property and
not subject to any conditions, other than normal charges to the utility
supplier, which would limit the use of such utilities.

(j)

Access. To Contributor Member’s knowledge, (i) all streets and easements
necessary for the operation, maintenance and enjoyment of the Property are
available to the boundaries of the Property, (ii) no change has been proposed in
the route, grade or width of, or otherwise affecting, any street, creek or road
adjacent to or serving the Property; (iii) all curb cut and street opening
permits or licenses required for vehicular access to and from the Property from
any adjoining public street have been obtained and paid for and are in full
force and effect; and (iv) there is no pending or threatened governmental
proceeding which would limit or result in the termination of the Property’s
existing access to and from public streets or roads.

(k)

Insolvency. (i) To Contributor Member’s knowledge, there are no attachments,
execution proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings pending or threatened against
the Company, and (ii) no such proceedings are contemplated by Contributor
Member.

 



 21 

 

 

(l)

Governmental Actions. To Contributor Member’s knowledge, there are no plans,
studies or efforts by any governmental authorities or agencies or by any other
persons or entities that in any way could affect the use of the Property or any
portion thereof. Contributor Member has no knowledge of any existing, proposed
or contemplated plan to widen, modify or realign any street or highway
contiguous to the Property.

(m)

Taxes. Contributor Member has duly and timely filed all federal, state and local
tax returns required to be filed by it and all such returns are true, complete
and correct in all material respects. Contributor Member has duly and timely
paid all taxes (including, without limitation, transient occupancy taxes),
assessments and other governmental charges affecting the Property which have
been incurred or are due and payable (except real property taxes).

(n)

Condemnation. Contributor Member has received no notice of (and Contributor
Member has no other knowledge of) any pending or threatened condemnation or
similar proceedings affecting the Property.

(o)

Interference with Property. Contributor Member has no knowledge of any facts,
restrictions, encumbrances or other circumstances relating to the Property which
would prevent or interfere with the use of the Property for its current use.

(p)

Environmental Matters. To Contributor Member’s knowledge, the Company has not
been served with notice by any entity, governmental body or individual claiming
any violation of any Environmental Laws with respect to the Property, demanding
payment or contribution for environmental clean-up costs, environmental damage
or injury to natural resources, or asserting liability with respect to the same.
“Environmental Laws” means any applicable requirement of law, or any judicial or
agency interpretation, or other requirement of any governmental or regulatory
authority relating to pollution or protection of the environment, health, safety
or natural resources, including, without limitation, those relating to use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

(q)

Structure. (i) Contributor Member has no knowledge of any material defects in
the structural elements of the improvements and, (ii) to the best of Contributor
Member’s knowledge, all improvements (including, without limitation, machinery,
equipment, electrical, plumbing, heating and air conditioning systems and
equipment) located on the Property are in good mechanical working order,
condition and repair, and are structurally safe and sound and have no material
defect (reasonable wear and tear excepted), and, there is no material leak or
material defect in any roof located upon the Property.

(r)

Investor Questionnaire. The information provided by Contributor Member in the
Investor Questionnaire delivered in connection with its investment in the
Company is true and correct in all respects.



 22 

 

 

For the purpose of this Section 6.4, the term “knowledge” shall mean the actual
knowledge of Contributor Member, without any duty of inquiry or investigation.
For the purposes of this definition, the term “actual knowledge” means, with
respect to any person, the conscious awareness of such person at the time in
questions, and expressly excludes any constructive or implied knowledge of such
person. The representations and warranties in this Section 6.4 shall survive the
execution of this Agreement.

6.4

Indemnity. Notwithstanding any other provision of this Agreement, each
Contributor Member jointly and severally hereby indemnifies and agrees to
defend, through attorneys acceptable to Company, and hold harmless Company, the
Manager and their respective affiliates, officers, members, agents, successors
and assigns from and against any and all claims, damages, losses and liabilities
(including reasonable attorneys’ fees) which may at any time following the date
hereof be asserted against or suffered by the Company or the Property after the
date hereof as a result or on account of any breach of any warranty,
representation or covenant set forth in this Agreement. The indemnification
obligations set forth in this Section 6.4 shall be several and not joint with
respect to the representations made by each Contributor Member is Sections
6.3(a)-(f). The Company may intervene, in any action or proceeding brought by or
against Contributor Member in connection with the performance of Contributor
Member’s obligations under the first sentence hereof. Nothing herein contained
shall be deemed to qualify the right of Contributor Member to compromise or
settle any such action or proceeding brought against it. Contributor Member’s
obligations under this Section 6.4 shall terminate on the date that immediately
follows the second anniversary of the date of this Agreement.

7.   DEFINITIONS AND MISCELLANEOUS

7.1

Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

(a)

Such Capital Account shall be increased to reflect the amounts, if any, which
such Member is obligated to restore to the Company or is treated or deemed to be
obligated to restore pursuant to Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(b)

Such Capital Account shall be reduced to reflect any items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.



 23 

 

 

“Agreement” means this Limited Liability Company Operating Agreement, as it may
be amended. 

“Allocation Year” means (i) the period commencing on the date hereof and ending
on December 31, 2014, (ii) any subsequent twelve (12) month period commencing on
January 1 and ending on December 31, or (iii) any portion of the period
described in clauses (i) or (ii) for which the Company is required to allocate
Profits, Losses, and other items of Company income, gain, loss, or deduction
pursuant to Article 4 hereof.

“Capital Account” means with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

(a)

To each Member’s Capital Account there shall be credited such Member’s Capital
Contributions, such Members’ distributive share of Profits and any items in the
nature of income or gain which are specially allocated pursuant to Section 4.1.2
hereof, and the amount of any Company liabilities assumed by such Member or
which are secured by any Company Property distributed to such Member;

(b)

To each Member’s Capital Account there shall be debited the amount of cash and
the Gross Asset Value of any Company Property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses and any items in the nature of expenses or losses which are specially
allocated pursuant to Section 4.1.2 hereof, and the amount of any liabilities of
such Member assumed by the Company or which are secured by any property
contributed by such Member to the Company;

(c)

Subject to the provisions of this Agreement, in the event any interest in the
Company is transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred interest; and

(d)

In determining the amount of any liability for purposes of clauses (a) and (b)
of this definition, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. The Manager may modify the manner in which Capital
Accounts are computed to the extent the Manager reasonably determines that such
modification is necessary in order to comply with such Regulations, provided
that such modification is not likely to have a material effect on the amounts
distributable to a Member hereunder upon the dissolution of the Company in
accordance with Section 1.4.



 24 

 

 

“Capital Contributions” means with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company with respect to the Membership Interest held by such Member.

“Certificate” means the Certificate of Formation of the Company, duly filed with
the Secretary of State of the State of Delaware, as amended.

“Class A Holder” means the Member or Members holding Class A Interests.

“Class A Interests” means the Class A Membership Interests of the Company
initially issued to the Contributor Members pursuant to this Agreement.

“Class B Holder” means the Member or Members holding Class B Interests.

“Class B Interests” means the Class B Membership Interests of the Company
initially issued to the REIT Member pursuant to this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” means MN Fort Worth Venture, LLC, a limited liability company
organized under the laws of the State of Delaware.

“Company Minimum Gain” shall have the meaning set forth in Section 1.704-2(b)(2)
of the Regulations.

“Delaware Act” means the Delaware Limited Liability Company Act, as amended.

“Depreciation” shall mean, for each fiscal year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis,
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Manager.

“Distributable Cash” shall mean the amount of cash that the Manager deems
available for distribution, taking into account all Company debts, liabilities,
and obligations then due and amounts the Manager determines necessary or
advisable to place into reserves.



 25 

 

 

“Economic Interest” means a Member’s or Economic Interest Owner’s share of the
Company’s Profits, Losses and distributions pursuant to this Agreement and the
Delaware Act, but shall not include any right to information, to an accounting
of the affairs of the Company, to inspect the books or records of the Company,
to receive notice of any meetings of Members, or to vote on, consent to or
otherwise participate in any decision of the Members.

“Economic Interest Owner” means the owner of an Economic Interest who is not a
Member.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)

The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the fair market value of such asset, as determined by the
contributor Member and the Company;

(b)

The Gross Asset Values of each item of Company Property shall be adjusted to
equal its gross fair market value, as determined by the Managers, as of the
following times: (i) the acquisition of an additional interest in the Company by
any new or existing Member either in exchange for more than a de minimis Capital
Contribution; (ii) the acquisition of an interest in the Company (other than a
de minimis interest) as consideration for the provision of services to or for
the benefit of the Company by any new or existing Member or by any new Member in
anticipation of being a Member; (iii) the distribution by the Company to a
Member of more than a de minimis amount of Company Property; and (iv) the
liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); provided, however, that if Gross Asset Values are adjusted
as provided herein the Member’s Capital Accounts shall be restated in accordance
with Regulations Section 1.704-1(b)(2)(iv)(f) and that adjustments pursuant to
clauses (i) - (iii) above shall be made only if the Managers reasonably
determine that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

(c)

The Gross Asset Value of any Company Property distributed to any Member shall be
its fair market value as determined by the Member and the Company on the date of
distribution; and

(d)

The Gross Asset Values of Company Property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Company Property pursuant
to Code Section 734(b) or Code Section 743(b) but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this clause (d) of this definition to
the extent the Managers determine that an adjustment pursuant to clause (b) of
this definition is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to clause (d) of this
definition.



 26 

 

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (a), (b) or (d) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

“Initial Capital Contribution” means any Capital Contribution made pursuant to
Section 2.3.1.

“Losses” has the meaning set forth herein under “Profits” and “Losses.”

“Majority in Interest” means Members owning more than fifty percent (50%) of the
outstanding Class B Interests.

“Manager” and “Managers” means the Persons described in Section 3.1.2 of this
Agreement.

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Regulations.

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“Members” means collectively, each of the parties who signs a counterpart of
this Agreement as a Member, and each of the parties who may hereafter become
Members. “Member” means any of the Members.

“Membership Interest” means a Member’s entire interest in the Company, including
the Class A Interests, the Class B Interests and any Member’s Economic Interest,
the right to participate in the management of the business and affairs of the
Company, and the right to vote on, consent to, or otherwise participate in any
decision or action of or by the Members granted pursuant to this Agreement or
the Delaware Act. Each Member’s initial Membership Interest in the Company is
expressed on Exhibit A to this Agreement. To the extent the Members’ Membership
Interests changes and Members are added or withdraw, such changes will be
reflected in the Company’s books and records by the Manager without the
requirement of amending this Agreement.

“Nonrecourse Debt” means a nonrecourse liability as set forth in Regulations
Section 1.704-2(b)(3).



 27 

 

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“Officer” means a duly appointed officer of the Company.

“Permitted Transfer” means a Transfer of a Membership Interest as described in
Section 5.1.2.

“Person” means any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company or other entity or any
government, governmental agency or political subdivision.

“Profits” and “Losses” means, for each fiscal year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a)

Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;

(b)

Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition, shall be subtracted from such
taxable income or loss;

(c)

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
clauses (b) or (c) of that definition, the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Profits or Losses;

(d)

Gain or loss resulting from any disposition of Company Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Company Property disposed
of, notwithstanding that the adjusted tax basis of such Company Property differs
from its Gross Asset Value;

(e)

In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period, computed
in accordance with the definition of Depreciation herein; and

(f)

Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Section 4.1.2 hereof shall not be taken into
account in computing Profits or Losses.



 28 

 

 

“Property” means that certain real property more particularly described in
Exhibit B attached hereto, together with all improvements located thereon and
all right, title and interest of each Contributor Member in and to any alleys,
strips or gores adjoining such property, and any easements, rights-of-way or
other interests in, on, under or to, any land, highway, street, road,
right-of-way or avenue, open or proposed, in, on, under, across, in front of,
abutting or adjoining the property, and all right, title and interest of each
Contributor Member in and to any awards for damage thereto by reason of a change
of grade thereof and the accessions, appurtenant rights, privileges,
appurtenances and all the estate and rights of each Contributor Member in and to
the property, as applicable.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such Regulations may be amended (including
corresponding provisions of succeeding regulations).

“Tax Matters Person” means REIT Member, who is the Member designated to act on
behalf of the Company as the “tax matters partner” within the meaning of that
term in Code Section 6231(a)(7) in administrative and judicial proceedings
relating to the determination of Company items of income, deduction, and credit
for federal income tax purposes.

“Transaction Documents” has the meaning set forth in Section 6.2.

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge, hypothecate, or otherwise dispose of,
whether for consideration or gratuitously.

7.2

Miscellaneous.

7.2.1

Notices. All notices, demands, requests, consents or other communications
required or permitted to be given or made under this Agreement must be in
writing and signed by the party giving the same and are deemed given or made (a)
two (2) days after being mailed by certified or registered mail, postage
prepaid, (b) when transmitted via facsimile, graphic scanning or other
telegraphic communication, (c) when hand delivered, or (d) one (1) day after
being sent by overnight delivery service, in each case to the intended recipient
as indicated on Exhibit A to this Agreement or to any other address of which
prior written notice has been given.

7.2.2

Severability. In the event of the invalidity of any provision of this Agreement,
such provision is deemed stricken from this Agreement, which will continue in
full force and effect as if the offending provision were never a part of this
Agreement.

7.2.3

Captions. Captions contained in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, extend or prescribe
the scope of this Agreement or the intent of any provision. Unless the context
otherwise requires, references to Sections and Exhibits mean the Sections and
Exhibits to this Agreement.



 29 

 

 

7.2.4

Person and Gender. The masculine gender includes the feminine and neuter genders
and the singular includes the plural.

7.2.5

Benefits and Burdens. The restrictions on assignment contained in Section 5.1
and the terms and provisions of this Agreement are binding upon, and inure to
the benefit of, the successors, assigns, personal representatives, estates,
heirs and legatees of Members.

7.2.6

Applicable Law. Notwithstanding the place where this Agreement may be executed
by any of the parties, the parties expressly agree that all the terms and
provisions of this Agreement are construed under and governed by the laws of the
State of Delaware.

7.2.7

Entire Agreement. This Agreement, together with its Exhibit, constitutes the
entire agreement of the parties with respect to matters set forth in this
Agreement and supersedes any prior understanding or agreement, oral or written,
with respect to such matters.

7.2.8

Agreement in Counterparts. This Agreement may be executed in several
counterparts and all so executed constitute one Agreement, binding on all the
parties, notwithstanding that all the parties are not signatories to the
original or the same counterpart.

7.2.9

Amendment. Any amendment to this Agreement must be in writing signed by a
Majority in Interest and the Manager. Notwithstanding the foregoing, the consent
of all Members shall be required to any amendment to Section 4.2 of this
Agreement.

7.2.10

Further Assurances. Each Member agrees to execute and deliver all such further
instruments and do all such further acts as the Managers deem advisable to
effectuate this Agreement.

7.2.11

Restriction on Company Activities. It is mutually agreed and understood that
certain actions, if taken by the Company, could have seriously adverse tax or
other economic consequences to the Members. In order to avoid such consequences,
notwithstanding any other provision of this Agreement, the Members hereby agree
as follows:

(a)

The Members acknowledge that Moody National REIT I, Inc. (“Moody REIT”) is an
affiliate of REIT Member and is treated as a real estate investment trust (a
“REIT”) under Section 856 of the Code and that Moody REIT’s status and taxation
as a REIT will be affected by the nature of the income and assets of the
Company. So long as Moody REIT or any affiliate of Moody REIT is a REIT: (i)
except with the express prior written consent of REIT Member, the Company shall
not take any action which (a) could, in the reasonable judgment of REIT Member,
adversely affect the ability of Moody REIT to continue to qualify as a REIT, or
(b) could, in the reasonable judgment of REIT Member, subject Moody REIT to any
additional taxes under Sections 857 4981 of the Code; (ii) except with the
express prior written permission of REIT Member, no services shall be provided
directly by the Company to, or for the benefit of, customers of the Property
unless such services are provided by a “taxable REIT subsidiary” as defined in
Section 856(l) of the Code or an “independent contractor” as defined in Section
856(d)(3) of the Code with respect to Moody REIT.



 30 

 

 

(b)

So long as REIT Member or any affiliate of REIT Member is a REIT, without the
express prior written consent of REIT Member, the Company shall neither acquire,
nor own, directly or indirectly, any “securities” other than securities that
constitute real estate assets within the meaning of Code Section 856(c)(5)(B),
Government securities, or securities that are not considered securities pursuant
to Code Section 856(m).

(c)

Without the express prior written consent of all Members, the Company shall not
elect to be treated as other than a partnership or disregarded entity for
federal tax purposes.



 31 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

 

  COMPANY:         MN Fort Worth Venture, LLC         By:  /s/ Brett C. Moody  
  Brett C. Moody, President                           REIT MEMBER:         MOODY
NATIONAL OPERATING
          PARTNERSHIP I, LP         By:  Moody National REIT I, Inc., a
Maryland corporation           By: /s/ Brett C. Moody       Brett C. Moody      
Chief Executive Officer            

 





  

 



  CONTRIBUTING MEMBERS:         TIC TPS Fort Worth 1, LLC, a Delaware limited
liability company         By:  Golden Phoenix LLC, a California limited
liability company, its sole member           By: Lai Investments & Management,
LLC, a California limited liability company, its sole member             By: /s/
Alfred Lai         Alfred Lai, as Trustee of the Alfred Lai Living Trust dated
June 1, 1994, its sole member      

 





  

 



  CONTRIBUTING MEMBERS:         TIC TPS Fort Worth 2, LLC, a Delaware limited
liability company         By:  /s/ Charles Edward Wynn     Charles Edward Wynn,
as Trustee of The Wynn Family Trust dated October 31, 1989, its sole member    
    By: /s/ Lorene Rossum Wynn     Lorene Rossum Wynn, as Trustee of The Wynn
Family Trust dated October 31, 1989, its sole member                  



 



  

 

 

  CONTRIBUTING MEMBERS:         TIC TPS Fort Worth 3, LLC, a Delaware limited
liability company         By:  AGR Properties, LLC, a Utah limited liability
company, its sole member           By: /s/ Ann C. Watts       Ann C. Watts, its
sole member            



 

 



  

 

 

  CONTRIBUTING MEMBERS:         TIC TPS Fort Worth 4, LLC, a Delaware limited
liability company         By:  GRW Properties, LLC, a Utah limited liability
company, its sole member           By: /s/ Gregory R. Watts       Gregory R.
Watts, its Manager

 

 

 

 



  

 

 

  CONTRIBUTING MEMBERS:         TIC TPS Fort Worth 5, LLC, a Delaware limited
liability company         By:  /s/ Wallace R. Alvey     Wallace R. Alvey, as
husband and wife as joint tenants with right of survivorship         By: /s/
Sharon S. Alvey     Sharon S. Alvey, as husband and wife as joint tenants with
right of survivorship            

 

 

 

  

 



 

 

  CONTRIBUTING MEMBERS:         TIC TPS Fort Worth 6, LLC, a Delaware limited
liability company         By:  The Odyssey Group, LLC, a South Dakota limited
liability company, its sole member           By: /s/ Don Stephen Gull       Don
Stephen Gull, Managing Director

 

 

 

 

  

 



 

  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 7, LLC, a Delaware limited
liability company       By:  /s/ Roland Covey     Roland Covey, an individual,
its sole member            

 

 





  

 







  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 8, LLC, a Delaware limited
liability company       By:  /s/ Stephen C. Taylor     Stephen C. Taylor, an
individual, its sole member            

 

 

 

 

  

 



 



  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 9, LLC, a Delaware limited
liability company       By:  The Moine Family Limited Partnership, a Texas
limited partnership, its sole member         By: /s/ Harriet E. Moine      
Harriet E. Moine, as Trustee of the Moine Family Management Trust, its general
partner

 

 

 

 

  

 



 

 



  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 10, LLC, a Delaware limited
liability company       By:  /s/ George S. Winnacker     George S. Winnacker, as
Co-Trustee of the Winnacker Family Trust dated November 15, 1996, its sole
member         By: /s/ Mieko K. Winnacker     Mieko K. Winnacker, as Co-Trustee
of the Winnacker Family Trust dated November 15, 1996, its sole member      

 

 

 



  

 

 

 





  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 11, LLC, a Delaware limited
liability company       By:  /s/ Michael L. McGregor     Michael L. McGregor, as
husband and wife as joint tenants with right of survivorship, its sole member  
      By: /s/ Deborah S. McGregor     Deborah S. McGregor, as husband and wife
as joint tenants with right of survivorship, its sole member      

 

 



  

 

 





  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 13, LLC, a Delaware limited
liability company       By:  Quinlan Real Estate LLC, a California limited
liability company, its sole member         By: /s/ Patrick T. Quinlan      

Patrick T. Quinlan, as Co-Trustee of The Quinlan Living Trust established
December 7, 2001, its sole member

            By: /s/ Darece M. Quinlan      

Darece M. Quinlan, as Co-Trustee of The Quinlan Living Trust established
December 7, 2001, its sole member

       

 

 

 

 

  

 



 







  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 14, LLC, a Delaware limited
liability company       By:  /s/ Gary Lee Thomas     Gary Lee Thomas, as Trustee
of The Gary and Barbara Thomas Revocable Trust dated August 12, 1994, its sole
member         By: /s/ Barbara Irene Thomas     Barbara Irene Thomas, as Trustee
of The Gary and Barbara Thomas Revocable Trust dated August 12, 1994, its sole
member      

 

 

 

 



  

 

 









  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 15, LLC, a Delaware limited
liability company       By:  /s/ Joanne Gong     Joanne Gong, as Trustee of the
Joanne Gong Revocable Trust dated December 3, 1998, its sole member            

 

 

 

 

  

 



 











  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 16, LLC, a Delaware limited
liability company       By:  /s/ Daniel L. Soffa     Daniel L. Soffa, an
individual, its sole member            

 

 

 



  

 

 













  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 17, LLC, a Delaware limited
liability company       By:  /s/ Helen G. Smith     Helen G. Smith, as Trustee
of the 1986 Hugh T. Smith and Helen G. Smith Living Trust, its sole member      
     

 

 

 

 

 

  

 



 















  CONTRIBUTING MEMBERS:       TIC TPS Fort Worth 18, LLC, a Delaware limited
liability company       By:  /s/ Susan C. Soffa     Susan C. Soffa, an
individual, its sole member            

 

 

 



  

 

 



EXHIBIT A

 

MN Fort Worth Venture, LLC
LIMITED LIABILITY COMPANY OPERATING AGREEMENT



 

Members’ Names, Addresses
and Federal Identification Numbers Value of Initial Capital
Contribution Membership
Interest      

Class B Interests

Moody National Operating Partnership I, LP

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

FEIN_________________________________

 

[$3,461,306]

 

100%

     

Class A Interests

TIC TPS Fort Worth 1, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$139.45

 

13.9454%

     

Class A Interests

TIC TPS Fort Worth 2, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$66.81

 

6.6812%

 



-1- 

 

 

Members’ Names, Addresses
and Federal Identification Numbers Value of Initial Capital
Contribution Membership
Interest

     

Class A Interests

TIC TPS Fort Worth 3, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505



 

$54.65

 

5.4645%

     

Class A Interests

TIC TPS Fort Worth 4, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$54.65

 

5.4645%

     

Class A Interests

TIC TPS Fort Worth 5, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$93.55

 

9.3552%

     

Class A Interests

TIC TPS Fort Worth 6, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$32.79

 

3.7287%

 

 

 

 

 

 

 

 

 

 

 



 



  

 

 

 

Members’ Names, Addresses
and Federal Identification Numbers Value of Initial Capital
Contribution Membership
Interest

     

Class A Interests

TIC TPS Fort Worth 8, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$54.65

 

5.4645%

     

Class A Interests

TIC TPS Fort Worth 9, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$65.57

 

6.5574%

     

Class A Interests

TIC TPS Fort Worth 11, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$76.02

 

7.6020%

     

Class A Interests

TIC TPS Fort Worth 13, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$45.00

 

4.5000%

 

 

 

 



  

 

 

 

 

Members’ Names, Addresses
and Federal Identification Numbers Value of Initial Capital
Contribution Membership
Interest

     

Class A Interests

TIC TPS Fort Worth 14, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$65.57

 

6.5574%

     

Class A Interests

TIC TPS Fort Worth 15, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$66.13

 

6.6126%

     

Class A Interests

TIC TPS Fort Worth 16, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$13.40

 

1.3403%

     

Class A Interests

TIC TPS Fort Worth 17, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$56.83

 

5.6831%

 

 

 

 

 

 



  

 

 

 

Members’ Names, Addresses
and Federal Identification Numbers Value of Initial Capital
Contribution Membership
Interest

     

Class A Interests

TIC TPS Fort Worth 18, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$13.40

 

1.3403%

     

Class A Interests

Moody National Realty Company, L.P.

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$8.35

 

8.3458%

     

Class A Interests

Moody National TPS Fort Worth H, LLC

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Telephone: 713-977-7500

Fax: 713-977-7505

 

$18.07

 

1.8071%

 

 

 

 

 

 

 



  

 

 

 

EXHIBIT B

MN Fort Worth Venture, LLC
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

 LEGAL DESCRIPTION OF THE PROPERTY

 

 

 

  

 



 



EXHIBIT C 

MN Fort Worth Venture, LLC
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

PERMITTED TITLE EXCEPTIONS

 



  

 

 





EXHIBIT D

OFFICERS

 

 



Name   Title Brett C. Moody   President & Secretary Robert Engel   Vice
President & Treasurer

 

 

 

 



 





